Order, entered on August 25, 1964, awarding support to petitioner and the four issue of the marriage in the sum of $125 per week, unanimously modified, on the law and on the facts, to the extent of eliminating the provision requiring the respondent to pay for psychiatric treatment for petitioner, and, as so modified, affirmed, without costs. The court’s indorsement on the docket sheet shows the disposition which is deemed incorporated within said order; and the order is modified accordingly. In addition to the monetary support of $125 per week, respondent is directed to continue to pay the expenses he has heretofore paid directly: mortgage interest, amortization, taxes, assessments against the property, gas, electric, heat, oil, maintenance charges, medical and dental bills for the family and premiums on his life insurance policy for the benefit of his children. The necessity for private psychiatric treatment has not been'established on this record. The hearing was informal; both parties were present and represented by counsel; a full inquiry was made; there was reasonable opportunity for cross-examination and no request therefor was made. Consequently, there was no necessity to return the proceeding to New Jersey, the initiating State. (See Domestic Relations Law, § 37.) Concur -— Rabin, J. P., Valente, McNally, Steuer and Staley, JJ.